Citation Nr: 0115496	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  01-00 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether rating decisions of June 5, 1978, September 27, 1978, 
May 4, 1984, July 2, 1986, October 24, 1986 and December 6, 
1988, which denied a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), and/or assigned an effective date for 
TDIU no earlier than October 10, 1985, were based on clear 
and unmistakable error.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the veteran's claim 
that one or more (otherwise unidentified) RO rating 
decisions, which denied TDIU, and/or failed to assign an 
effective date for TDIU prior to October 10, 1985, were based 
on clear and unmistakable error.  


FINDINGS OF FACT

1.  In October 1973, the RO granted TDIU.  

2.  In an RO rating decision dated June 5, 1978, the RO 
rescinded TDIU; in an RO rating decision dated  September 27, 
1978 the RO did not grant TDIU.  

3.  In a decision, dated in April 1980, the Board denied 
TDIU.

4.  In rating decisions dated September 7, 1982, May 4, 1984, 
July 2, 1986 and October 24, 1986, the RO denied TDIU; in an 
RO rating decision dated December 6, 1988, the RO granted 
TDIU and assigned an effective date of October 21, 1985.  

5.  In a decision, dated in December 1989, the Board 
determined that the correct effective date for TDIU was 
October 10, 1985.  


CONCLUSIONS OF LAW

1.  The RO's June 5, 1978 and September 27, 1978 rating 
decisions were subsumed by the April 1980 Board decision, and 
are not subject to challenge based on alleged CUE.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
20.1104 (2000).

2.  The RO's September 7, 1982, May 4, 1984, July 2, 1986, 
October 24, 1986 and December 8, 1988 decisions, were 
subsumed by the December 1989 Board decision, and are not 
subject to challenge based on alleged CUE.  38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 1999); 38 C.F.R. § 20.1104 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the September 2000 rating decision that the 
evidence did not show that he had met the relevant criteria 
for an earlier effective date for TDIU.  That is the key 
issue in this case, and the rating decision, as well as the 
statement of the case (SOC), informed the appellant of the 
relevant laws and regulations.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussion in 
the rating decision and the SOC sent to the appellant 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This claim is for an earlier effective date for 
TDIU.  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The Board 
therefore finds that VA has done everything reasonably 
possible to assist him and that there is sufficient evidence 
of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

A review of the veteran's claim, received in July 2000, shows 
that he argues that he is entitled to TDIU for the period 
from September 1, 1978 to October 10, 1985 (the Board notes 
that TDIU was in effect prior to, and after, those dates).  
As the veteran has not identified any specific RO decisions 
as CUE, the Board has construed his claim broadly, and has 
assumed that he argues that, in addition to the RO's December 
6, 1988 decision (which assigned an effective date for TDIU 
of October 21, 1985), he challenges all RO decisions which 
failed to grant TDIU for the period from September 1, 1978 to 
October 10, 1985 (and therefore implicitly failed to grant an 
effective date prior to October 10, 1985 for TDIU) as being 
based on CUE.  

The Board further notes that the veteran's claim was 
accompanied by a medical report from a physician who asserts 
that the veteran was unemployable due to his service-
connected disabilities during the period from September 1, 
1978 to October 10, 1985.  In a letter, received in August 
2000, the veteran argued that the issue is not whether any 
previous RO decision was CUE, but whether "new and 
material" evidence has been received to reopen a claim for 
an effective date prior to October 10, 1985 for TDIU.  See 
generally, 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).  However, the Board notes that in cases where an 
appellant seeks to reopen a claim for entitlement to an 
earlier effective date under 38 C.F.R. § 3.156, the U.S. 
Court of Appeals for Veterans Claims (Court), in Lapier v. 
Brown, 5 Vet. App. 215 (1993), held that, even assuming the 
presence of new and material evidence, reopening of a claim 
for entitlement to an earlier effective date cannot result in 
the actual assignment of an earlier effective date, because 
an award granted on a reopened claim may not be made 
effective prior to the date of the reopened claim.  See 38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(1)(ii) 
(2000).  Therefore, the RO was correct to construe his claim 
as a CUE claim, as this is the only manner in which he could 
prevail.  

The Board will begin with a review of this history of the 
veteran's TDIU status.  In October 1973, the RO granted TDIU, 
based on evaluations of both physical and psychiatric 
disabilities.  In a decision, dated June 5, 1978, the RO 
reduced the evaluation for the veteran's service-connected 
anxiety neurosis with depressive features, from 50 percent to 
30 percent disabling.  The RO also rescinded the grant of 
TDIU, effective September 1, 1978.  See 38 C.F.R. §§ 3.105, 
3.343, 3.344.  The veteran appealed the reduction and the 
TDIU issue.  After additional evidence was submitted, the RO 
affirmed the 30 percent evaluation for the veteran's anxiety 
neurosis in a decision dated September 27, 1978.  In a 
decision dated in April 1980, the Board inter alia denied 
TDIU.  The Board's decision was final.  See 38 U.S.C.A. 
§ 7104(b).  

The veteran subsequently filed a claim for increased ratings.  
In a decision, dated September 7, 1982, the RO denied several 
claims for increased ratings, and denied TDIU.  The veteran 
appealed all denials, including the denial of TDIU.  As 
additional evidence was submitted, the RO inter alia denied 
TDIU in decisions dated May 4, 1984, July 2, 1986 and October 
24, 1986.  

In August 1988, the Board adjudicated several issues on 
appeal, and remanded the TDIU issue.  In a decision dated 
December 6, 1988, the RO granted TDIU, and assigned an 
effective date of October 21, 1985.  The veteran appealed the 
issue of entitlement to an earlier effective date for TDIU.  
In December 1989, the Board granted the earlier effective 
date claim to the extent that it assigned an effective date 
for TDIU of October 10, 1985.  The veteran filed a motion for 
reconsideration which was denied in August 1997.  

As previously stated, in addition to the RO's December 6, 
1988 decision (which assigned an effective date for TDIU of 
October 21, 1985), the veteran essentially challenges all RO 
decisions as being based on CUE which failed to grant TDIU 
for the period from September 1, 1978 to October 10, 1985 
(and therefore implicitly failed to grant an effective date 
prior to October 10, 1985 for TDIU).  

When a decision of the RO is affirmed by the Board, that 
decision is subsumed by the final appellate decision.  The RO 
decision which has been affirmed by the Board becomes "part 
and parcel" of the final Board decision.  38 C.F.R. § 
20.1104; Olson v. Brown, 5 Vet. App. 430, 433 (1993).  An RO 
decision which has been affirmed by the Board is not 
reviewable for CUE because it merges with the Board decision 
and ceases to have any independent effect once the Board 
renders a final decision.  See Dittrich v. West, 163 F.3d 
1349 (Fed.Cir. 1998); Donovan v. West, 158 F. 3d 1377 
(Fed.Cir. 1998); VAOPGCPREC 14-95, 60 Fed.Reg. 43187 (1995).  
Thus, an appellant may not properly raise a claim of CUE 
against an RO decision that was the subject of a Notice of 
Disagreement leading to a Board decision.  

Given the foregoing, the Board must conclude that the RO's 
June 5, 1978 and September 27, 1978 rating decisions were 
subsumed by the April 1980 Board decision, which denied TDIU.  
In this regard, although the September 1978 decision merely 
denied an increased rating claim for anxiety neurosis, and 
did not specifically discuss TDIU, the Board has included 
this decision in its analysis, as the TDIU issue 
hypothetically could have been raised.  See McGrath v. Brown, 
5 Vet. App. 57, 60 (1993) (where a veteran claims an 
increased rating for a service-connected disability, a claim 
for TDIU (which is a special type of increase), also may be 
raised under certain circumstances); see also Servello v. 
Derwinski, 3 Vet. App. 196, 200 (1992).  As the RO's June 5, 
1978 and September 27, 1978 rating decisions were subsumed by 
the April 1980 Board decision, they are not subject to 
challenge based on alleged CUE.  See 38 C.F.R. § 20.1104.  

With regard to the RO's September 7, 1982, May 4, 1984, July 
2, 1986, October 24, 1986 and December 6, 1988 rating 
decisions, the veteran essentially asserts that these 
decisions were CUE because in failing to grant TDIU, they 
implicitly failed to assign an earlier effective date for 
TDIU.  The December 6, 1988 decision is challenged for 
failing to assign an effective date for TDIU prior to October 
10, 1985.  However, to the extent they are challenged, the 
Board finds that these decisions were subsumed by the 
December 1989 Board decision, which determined that the 
correct effective date for TDIU was October 10, 1985.  As 
such, RO's September 7, 1982, May 4, 1984, July 2, 1986, 
October 24, 1986 and December 6, 1988 rating decisions are 
not subject to challenge based on alleged CUE.  See 38 C.F.R. 
§ 20.1104; Dittrich; Donovan, supra.  

Based on the foregoing, the veteran's claim must be denied.  
As a matter of law, none of the aforementioned RO's rating 
decisions which denied (or otherwise failed to grant) TDIU 
(and which implicitly failed to assign an effective date 
prior to October 10, 1985), which preceded either the Board's 
April 1980 decision, or its December 1989 decision, can be 
challenged on the basis of CUE.  See 38 U.S.C.A. § 7104; 38 
C.F.R. §§ 3.104; 20.1104; VAOPGCPREC 14-95; see also Chisem 
v. Gober, 10 Vet. App. 526 (1997).  As a result, any claim 
that poses such a challenge must be denied as legally 
insufficient.  The Court has held that in cases such as this, 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

An effective date prior to October 10, 1985 for TDIU is 
denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

